DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. Applicant argues Figs. 1-3, 5A and 5B have support for the amended claims. In response to applicant’s argument, the applicant does not point which paragraphs of the specification have support for the claims, and the examiner does not find any support in Figs. 1-3 and 5A-B. The examiner only finds paragraph [0164], [0187], [0193] and [0198] of the publication of the present application, discloses “Upon receiving the user command, the controller 110 of the UAV 100 may control the driving unit 170 to start the motion feedback corresponding to the user command within a preset time (e.g., 2 seconds, which is variable)”.  Paragraph [0189] discloses “upon failing to receive a user command for a preset time (e.g., 10 seconds or more which is variable), the controller 110 of the UAV 100 may automatically perform a motion feedback.” The specification does not have support for “after receiving the user command, identify whether to start to perform a function of the UAV within a designated time, the function corresponding to the user command, in response to identifying to start performing the function within the designated time, control the driving unit to perform a first motion feedback representing that the function of the UAV has started to be performed within the designated time, and in response to identifying to not start performing the function within the designated time, control the driving unit to perform a second motion feedback representing that the function of the UAV has not started to be performed within the designated time”. The specification does not have support for “identify whether to start to perform”, “in response to identifying to start performing” and “in response to identifying to not start performing”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations, “after receiving the user command, identify whether to start to perform a function of the UAV within a designated time, the function corresponding to the user command, in response to identifying to start performing the function within the designated time, control the driving unit to perform a first motion feedback representing that the function of the UAV has started to be performed within the designated time, and in response to identifying to not start performing the function within the designated time, control the driving unit to perform a second motion feedback representing that the function of the UAV has not started to be performed within the designated time” are not supported by the original specification of the present patent application. The examiner only finds paragraph [0164], [0187], [0193] and [0198] of the publication of the present application, discloses “Upon receiving the user command, the controller 110 of the UAV 100 may control the driving unit 170 to start the motion feedback corresponding to the user command within a preset time (e.g., 2 seconds, which is variable)”.  Paragraph [0189] discloses “upon failing to receive a user command for a preset time (e.g., 10 seconds or more which is variable), the controller 110 of the UAV 100 may automatically perform a motion feedback”. The specification does not have support for “identify whether to start to perform”, “in response to identifying to start performing” and “in response to identifying to not start performing”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CE LI . LI
Examiner
Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661